Dated 15 December 2004 and as amended and restated on December 2005 AL MARROUNA INC., AL AREESH INC. and AL DAAYEN INC.(1) as joint and several Borrowers CALYON(2) as Arranger CALYON(3) as Facility Agent CALYON as Security Trustee(4) THE EXPORT-IMPORT BANK OF KOREA (5) as loan provider THE BANKS AND FINANCIAL INSTITUTIONS(6) whose names are set out in Schedule1 as Commercial Lenders LOAN AGREEMENT relating to a $468,108,023 loan to finance three LNG Tankers to be time chartered to Ras Laffan Liquefied Natural Gas Company Limited II Contents ClausePage 1Purpose and definitions 1 2The Commitments and the Ship Tranches 26 3Interestandinterestperiods 28 4Repayment and prepayment 32 5Commitment commission, fees and expenses 38 6Payments and taxes; accounts and calculations 39 7Representationsandwarranties 42 8Undertakings 46 9Conditions 67 10EventsofDefault 68 11Indemnities 75 12Unlawfulness and increased costs 76 13Security and set-off 78 14Accounts 79 15Assignment, transferandlendingoffice 79 16Facility Agent and Security Trustee 83 17Noticesandothermatters 83 18Governinglawandjurisdiction 88 Schedule1 The Lenders and their addresses 90 Shedule2 The Ships 94 Schedule3 Form of Drawdown Notice 95 Schedule4 Documents and evidence required as conditions precedent 98 Schedule5 Form of Substitution Certificate 107 Schedule6 Repayment Schedules 112 Schedule7 Indicative Scheduleof Advances 119 THIS AGREEMENT is dated 15 December 2004 and is amended and restated on
